Citation Nr: 1342534	
Decision Date: 12/23/13    Archive Date: 12/31/13

DOCKET NO.  10-36 454A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Entitlement to service connection for a left knee disability.

2. Entitlement to service connection for a right knee disability.

3. Entitlement to service connection for a disability characterized by chest pains, to include costochondritis or a heart disability.

4. Entitlement to service connection for tinnitus.

5. Entitlement to service connection for recurrent earaches.

6. Entitlement to service connection for a lumbar spine disability.

7. Entitlement to service connection for a cervical spine disability.

8. Entitlement to service connection for a left shoulder disability.

9. Entitlement to service connection for a right shoulder disability.


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Associate Counsel


INTRODUCTION

The Veteran served honorably on active duty from September 1980 to June 2003.  The Veteran also had a dishonorable period of service from June 2003 to November 2006.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in April 2008 of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

This case was previously before the Board in February 2013, when it was remanded for further development, to include providing the Veteran with a VA examination.  With respect to the issues decided herein, the requested development has been completed and no further action to ensure compliance with the remand directive is required.  With respect to the issues remanded below, the development performed was inadequate and further action is required on remand.  Stegall v. West, 11 Vet. App. 268 (1998).

The issues of entitlement to service connection for a lumbar spine disability, a heart disability, a cervical spine disability, a left shoulder disability, a right shoulder disability, and for recurrent earaches are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. A left knee disability is the result of a disease or injury in active honorable service.

2. A right knee disability is the result of a disease or injury in active honorable service.

3. Costochondritis is the result of a disease or injury in active honorable service.

4. Tinnitus is the result of a disease or injury in active honorable service.


CONCLUSIONS OF LAW

1. The criteria for service connection for a left knee disability have been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2013).

2. The criteria for service connection for a right knee disability have been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b); 38 C.F.R. § 3.303.

3. The criteria for service connection for costochondritis have been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b); 38 C.F.R. § 3.303.

4. The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  The claims granted in this decision are substantiated and no further assistance is required.

Service connection will be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131. 

To establish a right to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a).

Knee Disabilities

The Veteran's service treatment records show that he was treated for bilateral knee pain during his honorable service.  Indeed his October 2006 separation medical questionnaire (at the end of his dishonorable period of service) included a report of bilateral knee pain since 2000.  

On the April 2013 VA examination, the examiner noted that the Veteran had a diagnosis of right knee patellofemoral syndrome and degenerative joint disease in both knees.  The examiner noted that the Veteran had documented treatment for knee pain since the early 1980s, which continued to the present.  It was the examiner's opinion that the Veteran's bilateral degenerative joint disease in his knees was caused by his time in service.  

The elements necessary to establish service connection for right and left knee degenerative joint disease have been met.  There is evidence of symptomatology and treatment during the Veteran's honorable period of service and he has a current disability.  The VA examiner was provided with the dates of the Veteran's honorable military service and the Board accepts that only this time period was considered in rendering the opinion linking the current disability to his service.  Therefore, despite the fact that the bulk of the treatment for left and right knee disabilities took place during the dishonorable period of service and the diagnosis was rendered after service, service connection is still warranted.  

Chest Pain

The Veteran's service treatment records show that he was treated on multiple occasions in service for complaints of left sided chest pain, including in August 1995 and October 1996, when he was diagnosed with costochondritis.  His chest wall pain continued throughout service and up to the present time.  

On April 2013 VA examination, the Veteran reported a history of chest pain back to the early 1980s, which he had been told was chest wall syndrome or, later, costochondritis.  He complained of current daily left-sided chest pain, associated with shortness of breath, which was dull and always present, but worse some days than others.  The examiner offered the opinion that it was at least as likely as not that his current chest pain is due to the same condition as he was diagnosed and treated for in service, that is, costochondritis.

The elements necessary to establish service connection for costochondritis have been met.  The Veteran was diagnosed with, and treated for, the condition in service; has current costochondritis; and a medical opinion links it to service.  As such, service connection is warranted.

Tinnitus

In statements submitted in the course of his claim, the Veteran has reported that he began to have tinnitus during his honorable period of service and that he complained of it on sick call.  On each occasion, he was told there was nothing that could be done for tinnitus and to be sure it was noted in his medical records.

The Veteran is competent to report ringing in the ears, and its onset in service.  His reports are also credible.  

While a VA examiner offered the opinion that his tinnitus was not the result of noise exposure in service, this opinion must be balanced against the Veteran's own statements and the fact that tinnitus is a largely subjective disability.  Affording the Veteran the benefit of the doubt, and finding no reason to question his truthfulness, the Board finds that the Veteran's tinnitus had its onset during his honorable period of active duty service.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for a left knee disability is granted.

Entitlement to service connection for a right knee disability is granted.

Entitlement to service connection for a disability manifested by chest pain, costochondritis, is granted.

Entitlement to service connection for tinnitus is granted.


REMAND

The Veteran underwent a VA examination with regard to the remaining issues in April 2013, but the following questions require clarification:

The examination included an opinion that the Veteran's chest pain was not due to a cardiac disease.  However, the Veteran stated that "he could very well have ischemic heart disease."

The examination report noted the Veteran's history of dizziness, frequent upper respiratory infection symptoms and recurrent earaches.  "These symptoms are often associated with Eustachian Tube dysfunction which may be precipitated by bouts of imbalance or dizziness."  However, the examiner did not offer an opinion regarding whether the Veteran's claimed complaints or any possible Eustachian Tube dysfunction was related to service.

The lumbar spine examination did not include an opinion regarding whether any current low back disability is associated with the honorable period of service.

With respect to the Veteran's claims for neck pain/cervical spine disability, the examiner stated that the December 2004 and August 2005 MRIs showed evidence of degenerative joint disease; and therefore incurrence of the disability in service was shown.  It is not clear whether the examiner found the disability to have been present during the period of honorable service, or mistakenly took the service in 2004 and 2005 to be qualifying honorable service.

The examiner indicated that no shoulder condition had ever been diagnosed and noted that X-rays had been requested.  The results of the X-rays are not included and the examiner did not address the treatment and diagnoses of shoulder problems during honorable military service.

Accordingly, the case is REMANDED for the following action:

1. Obtain clarification from the April and May 2013 VA examiners on the following points (if necessary, examinations should be scheduled or the requests should be referred to a more appropriate specialist):

a) Does the Veteran have an ischemic heart condition?

Only if the answer to that question is YES, was it at least as likely as not (probability 50 percent or greater) caused by or incurred in the honorable period of military service (prior to June 2003)?

Only if the answer to that question is NO, was it at least as likely as not (probability 50 percent or greater) cause by his service-connected hypertension?

Only if the answer to that question is NO, was it at least as likely as not (probability 50 percent or greater) aggravated by, that is, made permanently worse as a result of, his service-connected hypertension?

Only if the answer to that question is YES, please provide to the extent possible an assessment of baseline severity of the disability prior to the aggravation by the hypertension. 

b) Does the Veteran have recurrent ear infection, Eustachian Tube dysfunction, or other pathology which accounts for his complaints of earaches?

Only if the answer to that question is YES, was that condition at least as likely as not (probability 50 percent or greater) caused by or incurred in service, to include being related to his many complaints of ear pain in his period of honorable service (prior to June 2003)?

c) Was the Veteran's currently diagnosed degenerative disc disease of the lumbar spine at least as likely as not (probability 50 percent or greater) incurred in his honorable period of service (prior to June 2003), to include as a result of or related to his complaints of low back pain in service?

Only if the answer to that question is NO, was the currently diagnosed degenerative disc disease of the lumbar spine at least as likely as not (probability 50 percent or greater) caused by his service-connected degenerative joint disease of the bilateral knees?

Only if the answer to that question is NO, was the currently diagnosed degenerative disc disease of the lumbar spine at least as likely as not (probability 50 percent or greater) aggravated by, that is, made permanently worse as a result of, his service-connected degenerative joint disease of the bilateral knees?

Only if the answer to that question is YES, please provide to the extent possible an assessment of baseline severity of the disability prior to the aggravation by the service-connected knee disabilities.

d) Clarify whether the diagnosis of degenerative joint disease and degenerative disc disease of the cervical spine, as reflected on MRI in December 2004 and August 2005, is at least as likely as not (probability 50 percent or greater) attributable to the Veteran's honorable period of service (prior to June 2003).

e) Does the Veteran have a current disability of the left or right shoulder and/or has such a disability been present at any point during the appeals period (beginning May 2007?

Only if the answer to that question is YES, was that condition at least as likely as not (probability 50 percent or greater) caused by or incurred in service, to include being related to his complaints of and treatment for shoulder pain in service?

Only if the answer to that question is NO AND the diagnosis of degenerative joint disease of the cervical spine has been linked to the Veteran's period of honorable service, was that condition at least as likely as not (probability 50 percent or greater) caused by his cervical spine disability?

Only if the answer to that question is NO, was that condition at least as likely as not (probability 50 percent or greater) aggravated by, that is, made permanently worse as a result of, his cervical spine disability?

Only if the answer to that question is YES, please provide to the extent possible an assessment of baseline severity of the disability prior to the aggravation by the cervical spine disability.

In the event that any of the examiners of record are not available to provide clarification or addenda, the claims file and the questions set forth above should be forwarded to a similarly qualified provider for an expert medical opinion which addresses the points at issue.

The examiners should provide reasons for all opinions.

2. If any aspect of the decision remains adverse to the Veteran, issue a supplemental statement of the case and return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


